Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 02/09/2021, in which Claim(s) 11-16 and 27-46 are presented for examination.
Claim(s) 1-10, 17-26 are cancelled.
Claim(s) 27-46 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Robin Synder at 913.777.5600 on 02/17/2021.
The application has been amended as follows:
1-10. (Cancelled)
11. (Currently Amended) A client device configured to generate a group-based communication interface within a display window, the client device comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with a least one processor cause the client device to: 
display, within the display window, a group-based communication channel list pane; 
display, within the display window, a group-based communication channel communication pane;
responsive to receiving a message from a user of a group-based communication system, display the message within the group-based communication channel communication pane, the message comprising a reference to a resource;
determine that at least one other user of the group-based communication system does not have access to the resource;
responsive to determining that the at least one other user of the group-based communication system does not have access to the resource, receive, by the client device and from a group-based communication server, a change request prompt object for the resource; and
generate and display, by the client device and based on the received change request prompt object, a resource access control parameter change interface,
comprises a resource identification portion and a change option selection interface, and prompts the user to change at least one resource access control parameter associated with the resource,
wherein the at least one resource access control parameter indicates whether the at least one other user of the group-based communication system has access to the resource.
12.    (Cancelled)
13.    (Currently amended) The client device of claim [[12]] 11, wherein the change option selection interface is configured to be expandable.
14.    (Previously Presented) The client device of claim 13, wherein the change option selection interface when expanded displays one or more actuators.
15.    (Previously Presented) The client device of claim 11, wherein the resource access control parameter change interface is displayed within the group-based communication channel communication pane.
16. (Previously Presented) The client device of claim 11, wherein the computer program code is configured to, when executed by the at least one processor, further cause the client device to:
receive the change request prompt object in response to transmitting a group-based messaging communication configured for display within the group-based communication channel.
17-26. (Cancelled)
27.    (Previously Presented) The client device of claim 11, wherein the resource access control parameter comprises read access.

29.    (Previously Presented) The client device of claim 11, wherein the resource access control parameter comprises download access.
30.    (Previously Presented) The client device of claim 11, wherein the resource access control parameter comprises comment access.
31.    (Previously Presented) The client device of claim 11, wherein the reference to the resource comprises a uniform resource locator (URL).
32.    (Previously Presented) The client device of claim 11, wherein:
a group-based communication channel is associated with the group-based communication channel communication pane,
the group-based communication channel provides a communications environment for displaying messages viewable by members of the group-based communication channel, and
the user is a member of the group-based communication channel.
33.  (Previously Presented) The client device of claim 32, wherein the at least one other user is a member of the group-based communication channel.
34[[33]]. (Currently Amended) The client device of claim 11, wherein the resource access control parameter is associated with a third party application.
35. (Currently Amended) The client device of claim [[12]] 11, further comprising:
receive a change option selection indication from the client device in response to user engagement of the change option selection interface; and

36. (Currently Amended) The client device of claim [[12]] 11, further comprising:
transmit an access link object from the client device in response to user engagement of the change option selection interface,
wherein the access link object is transmitted to a second client device, and wherein the access link object is configured to cause the second client device to render an authorized resource interface in a group-based communication channel.
37. (Currently Amended) A method for generating a group-based communication interface, the method comprising the steps of:
display, within a display window of a client device, a group-based communication channel list pane;
display within the display window, a group-based communication channel communication pane;
responsive to receiving a message from a user of a group-based communication system, display the message within the group-based communication channel communication pane, the message comprising a reference to a resource;
determine that at least one other user of the group-based communication system does not have access to the resource;
responsive to determining that the at least one other user of the group-based communication system does not have access to the resource, receive, by the client device and from a group-based communication server, a change request prompt object for the resource; and

generate and display, by the client device and based on the received change request prompt object, a resource access control parameter change interface,
wherein the resource access control parameter change interface comprises a resource identification portion and a change option selection interface, and prompts the user to change at least one resource access control parameter associated with the resource,
wherein the at least one resource access control parameter indicates whether the at least one other user of the group-based communication system has access to the resource.
38.    (Cancelled)
39.    (Currently Amended) The method of claim [[38]] 37, wherein the change option selection interface is configured to be expandable.
40.    (Previously Presented) The method of claim 39, wherein the change option selection interface when expanded displays one or more actuators.
41.    (Previously Presented) The method of claim 37, wherein the resource access control parameter change interface is displayed within the group-based communication channel communication pane.
42.    (Previously Presented) The method of claim 37, further comprising the step of receive the change request prompt object in response to transmitting a group-based messaging communication configured for display within the group-based communication channel.
43.    (Previously Presented) The method of claim 37, wherein the reference to the resource comprises a uniform resource locator (URL).

a group-based communication channel is associated with the group-based communication channel communication pane,
the group-based communication channel provides a communications environment for displaying messages viewable by members of the group-based communication channel, and
the user is a member of the group-based communication channel.
45.    (Previously Presented) The method of claim 44, wherein the at least one other user is a member of the group-based communication channel.
46.    (Previously Presented) The method of claim 37, wherein the resource access control parameter is associated with a third party application.

Allowable Subject Matter
Claims 11, 13-16, 27-37 and 39-46 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 11 and 37, the prior art of record (Draeger et al. (Pub. No.: US 2018/0287982 A1; hereinafter Primary Reference) in view Pu et al. (Pub. No.: US 2015/0326522 A1; Secondary Reference)) does not disclose:
 “responsive to receiving a message from a user of a group-based communication system, display the message within the group-based communication channel communication pane, the message comprising a reference to a resource;
determine that at least one other user of the group-based communication system does not have access to the resource;
…
wherein the resource access control parameter change interface comprises a resource identification portion and a change option selection interface, and prompts the user to change at least one resource access control parameter associated with the resource…” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses perform an operation comprising identifying, in a first thread comprising a plurality of messages outputted for display on a display device, a first concept in a text of a first message of the plurality of messages, identifying a second concept in a text of a second message of the plurality of messages of the first thread, upon determining that the second concept is different than the first concept, generating a second thread comprising a subset of the plurality of messages, wherein each message in the subset of the plurality of message is related to the second concept, and outputting, based on a set of user preferences, the subset of the plurality of messages of the second thread for display on the display device. Similarly, the secondary reference discloses an event defined and user controlled interaction channel are disclosed.  The interaction channel can be added to people, locations, things, or media content for associated activity and information interactions between interested parties to achieve a goal or outcome.  The disclosed system may include mobile, web, and cloud applications or services supporting enablement of an interaction channel for attachment and/or interconnection with traditional or .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DAO Q HO/Primary Examiner, Art Unit 2432